Citation Nr: 1008909	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his companion




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  This claim was 
previously remanded by the Board in March 2008.  

The Veteran and his companion presented testimony before a 
Decision Review Officer (DRO) in October 2005 at the RO in 
San Juan, the Commonwealth of Puerto Rico.  A written 
transcript of the hearing testimony has been prepared and 
incorporated into the evidence of record.  

The Veteran has indicated that he cannot work due to his 
service-connected PTSD.  Such allegations are sufficient to 
raise a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The RO has not yet considered this claim.  
See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding 
that a claim to TDIU benefits is not a free-standing claim 
that must be pled with specificity; it is implicitly raised 
whenever a pro se Veteran, who presents cogent evidence of 
unemployability, seeks to obtain a higher disability rating).  
It appears that the Veteran may be claiming TDIU, and as 
such, this issue is REFERRED to the RO for appropriate action

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent for his service-
connected PTSD.  However, as discussed below, additional 
evidentiary development is necessary before appellate review 
may proceed.  Specifically, the Veteran has not been afforded 
a VA examination for his PTSD since June 2005.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the currently assigned 
disability rating may be incorrect.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a Veteran is entitled to a 
new examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  The Veteran testified 
in his October 2005 hearing that his PTSD had progressively 
worsened since the 1970s.  The Veteran's representative also 
noted the fact that the Veteran's last examination was in 
2005 in a February 2008 statement.  Finally, it is noted in a 
statement prepared by the Veteran's representative and dated 
January 2010 that the Veteran believes his PTSD is worsening 
as a result of family strife, including the death of his son-
in-law and his daughter's deployment to Iraq.  Therefore, 
since the Veteran's last VA examination was in June 2005, and 
since the Veteran and his representative have alleged a 
worsening of his PTSD since this time, he must be provided 
with the opportunity to report for a more current VA 
examination  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected posttraumatic stress disorder 
(PTSD).  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should set forth all symptomatology 
associated with the Veteran's PTSD, 
including a discussion of his occupational 
and social impairment.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


